Case 1:20-cv-12204 Document1 Filed 12/10/20 Page 1of5

 

 

 

 

a
Q .
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case aes TILED
ATCCENNG GFACGE
UNITED STATES DISTRICT COUR, . L15
20 DFC 10 PH 2 |
for the
District of Massachusetts iy 1.9, DISTRICT COURT
as DISTRICT OF MASS.
Division
) Case No.
° ) (to be filled in by the Clerk's Office)
(1) ang © GS how )
Plaintiffs) | )
(Write the full name of each plaintiff who is filing this complaint. 4,
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L Jno
please write “see attached” in the space and attach an additional ) L
page with the full list of names.) )
=-V- )
)
Z hrasing fubhor
| . (} y
Sesto) Hosing Hath ov}
Defendant(s) (] ) a a
(Write the full name of each defendant who is being sued. If the a a -
names of all the defendants cannot fit in the space above, please ) L fo
write “see attached” in the space and attach an additional page ) ae {

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name (No WO) C S hous
Street Address CS /7 ar Jord Qt \
City and County DWovches\,ew

State and Zip Code We OBI > U-
Telephone Number 6 12 a OF - 65 i 9

E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page 1 of 5
tI
a

Pro Se | (Rev. 12/16) Complaint for a Civil Case

, Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address °

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 1:20-cv-12204 Document1 Filed 12/10/20 Page 2 of 5

Coston busing ublronte

Gro Vey nmMendy angeney
GX Cha uncy C+ l
Roston/
NR OQ!
bIZ-AGt- 549

 

Helene C Maichle
WU Senior Axocneu
52 Chauncy S*
2Qogcion
Oo \\\
614-FA8R- Mi .
Helene. Maichle. Qt pasion des)

-ove C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:20-cv-12204 Document1 Filed 12/10/20 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the baste for federal court jurisdiction? (check all that apply)
Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Croi\ RIQNS x HS Housing / Aecommo do how

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

 

1. The Plaintiff(s) ©
a. If the plaintiff is an individual
The plaintiff, (name) , 1s a citizen of the
State of (name) A [ /. .
b. If the plaintiff is a corporation |
The plaintiff, (name) , iS incorporated
under the laws of the State of (name) / i ;

 

and has its principal place of business fe State of (name)

 

(ff more than one plaintiff is named in the gomplaint, attach an additional page providing the
same information for each additional plajntiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
4

Case 1:20-cv-12204 Document1 Filed 12/10/20 Page 4 of5

 

 

 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case SO
b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of ome / , and has its

108

 

principal place of business,in the State of (name)
Or is incorporated ndevte laws of (foreign nation) \ ;

and has its principal,place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information forfeach additional defendant.)

3, The Amount in Céntroversy

The amount in/controversy-—the amount the plaintiff claims the defendant owes or the amount at
stake—is mor¢ than $75,000, not counting interest and costs of court, because (explain):

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Tam physi Ne AigOle wi amtronic Meolical icssyusec
Lam age nondess owcl KK \Yy La Boeon tousin 6S Wa
0.2% payne Fg 4 App WOLe far tue Qraiment and ®t
NA Oo animen~ 4 >
D Pre 2970: — > '9 aK Ww.
ee ANG Yox

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal

arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
a

Case 1:20-cv-12204 Document1 Filed 12/10/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

cash 8err\e
OW) SEONG. as
Lam wee :
Mechs aos

V. Certification and Closing

\ssUSC —=s

Meany. Hh om snl) nomeless. =

andved Wilion dolloe iin ching,

hh
Ay ois Awe and SUM er Grom Chor nig
=>

DS > >
2 £2 WA Onc Forvin

a ed

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

Date of signing: 12 / 10] SO SIO
t——f

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
